—In an action to recover damages for personal injuries, etc., the plaintiffs’ attorneys, Gardiner & Nolan, appeal from an order of the Supreme Court, Kings County (Greenstein, J.), dated December 23, 1996, which, after a hearing, awarded the plaintiffs’ former counsel, David M. Lee, attorney’s fees in the principal sum of $13,385.
Ordered that the order is affirmed, with costs.
We find no basis to conclude that the Supreme Court improvidently exercised its discretion in apportioning counsel fees in this case (see, Matter of Budin, Reisman & Schwartz v *391Giamboi, Reiss & Squitieri, 224 AD2d 325; see generally, Matter of Cohen v Grainger, Tesoriero & Bell, 81 NY2d 655; Lai Ling Cheng v Modansky Leasing Co., 73 NY2d 454). Miller, J. P., Ritter, Sullivan, Santucci and McGinity, JJ., concur.